Spallone, J.,
concurring. While I join in the opinion of the court, I write only to elaborate further my views regarding the defendant’s claim that any defendant charged by information is entitled to a jury trial under article first, § 8, of our state constitution. I find that this claim reflects an unwarranted rigidity in the interpretation of our constitution. The label affixed to a charging document should not be the determining factor as to whether a person is entitled to a jury trial. State v. Gorra Bros., Inc., 4 Conn. Cir. Ct. 488, 494-95, 236 A.2d 345 (1967). Rather, the focus should be, as both courts and the legislature have recognized, on the nature of the offense and seriousness of the penalty. General Statutes § 54-82b (a); Duncan v. Louisiana, 391 U.S. 145, 159-62, 88 S. Ct. 1444, 20 L. Ed. 2d 491, reh. denied, 392 U.S. 947, 88 S. Ct. 2270, 20 L. Ed. 2d 1412 (1968); State v. Sheldon, 5 Conn. App. 434, 499 A.2d 432 (1985). I would interpret the terms “prosecution by information” in article first, § 8, to refer to prosecutions of that class of serious crimes that have traditionally been prosecuted by an information rather than to prosecutions of any crime that happened to be charged by that document. Otherwise, the legislature could eviscerate the rights secured under article first, § 8, merely by abolishing the information or limiting the circumstances of its use.1 Here, because of the rela*259lively minor nature of the offense, the defendant was not entitled to a trial by jury.
A holding that any defendant prosecuted by information has a right to a jury trial would grant to any defendant who so desires a right to a trial by jury. This follows from Practice Book § 616, which grants any defendant a right to be prosecuted by information instead of complaint.2 If every defendant has the right to be prosecuted by information, it follows, under the defendant’s interpretation of article first, § 8, that anyone who exercises that right has the right to a trial by jury. Such a result, besides causing difficulty in the administration of our court system, clearly contravenes the mandate of the legislature that jury trials should be restricted in certain circumstances. General Statutes § 54-82b (a); see also State v. Sheldon, supra (upholding constitutionality of § 54-82b [a]).
Our legislature in enacting General Statutes § 54-82b (a) and the court in State v. Gorra Bros., Inc., supra, recognized the principle that our constitution is a viable, flexible and practical document subject to interpretations that meet the exigencies of society without doing violence to the fundamental rights of its citizens. By ignoring this principle, the defendant would have us exalt form over substance.

 There is no constitutional requirement that the state use a particular type of charging document when prosecuting a crime. At present, criminal prosecutions in our state must be brought by either complaint or information. Practice Book § 616; A. Spinella, Connecticut Criminal Procedure (1985) pp. 392-93. The grand jury indictment, formerly another method *259of criminal prosecution, was abolished by a 1982 constitutional amendment. See State v. Sanabria, 192 Conn. 671, 474 A.2d 760 (1984). While misdemeanors, violations and infractions may be prosecuted by either complaint or information, all felonies must be prosecuted by information. Practice Book § 616.


 Practice Book § 616 provides in pertinent part: “In all jury cases, and in all other cases on written request of the defendant, the prosecuting authority as of course shall issue an information in place of the uniform summons and complaint.”